ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered.
 
Allowable Subject Matter
Claims 1-6, 8-9, 11, 16-17, 22-27, 29 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is an apparatus having the combination of a sleeve in a horizontal bore of a fluid end housing in which the sleeve has first and second outer surfaces joined to the first and second portions, respectively, with the first and second outer surfaces are joined by an outer intermediate surface that extends along a length of the sleeve that is bounded by the first and second outer surfaces and with a passage formed in the second portion and opening on the outer intermediate surface of the second portion in combination with the rest of the device as previously cited regarding the difference of the diameters, a central passage receiving a reciprocating plunger, the second portion housing a plurality of packing seals, the second surface engaging a retainer to secure the sleeve within the horizontal bore and no threads or grooves as stated in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maurer discloses vent passages in a sleeve.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921